Filed 1/17/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 2







State of North Dakota, 		Plaintiff and Appellee



v.



Charles Odom, 		Defendant and Appellant







No. 20070187







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Assistant State's Attorney, Courthouse, 514 E. Thayer Ave.,

Bismarck, N.D. 58501-4413, for plaintiff and appellee; submitted on brief.



Todd A. Schwarz, Schwarz Law Office, Parkade Bldg., 2nd Fl., 515 1/2 E. Broadway, Ste. 103, Bismarck,  N.D. 58501, for defendant and appellant; submitted on brief.

State v. Odom

No. 20070187



Per Curiam.

[¶1]	Charles Odom appeals from a district court criminal judgment entered after the court denied his motion to suppress evidence found in a locked hotel safe during a search of his hotel room.  Odom consented to the search of his hotel room, but argues that the scope of his consent did not extend to the inside of the hotel safe by keeping the safe key in his possession and telling police officers that he did not have the key.  We affirm the district court's criminal judgment under N.D.R.App.P. 35.1(a)(3), concluding the criminal judgment is supported by substantial evidence, and under N.D.R.App.P. 35.1(a)(7), concluding our decision in 
State v. Odom
, 2006 ND 209, 722 N.W.2d 370, is controlling.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner